MEMORANDUM2
Federal prisoner Alan-Dale Iokepa Goeas appeals pro se the district court’s denial of his 28 U.S.C. § 2241 petition, challenging his 25-year sentence for being a felon in possession of a firearm and ammunition. We review the district court’s denial of a section 2241 petition de novo, see Moore v. Reno, 185 F.3d 1054, (9th Cir.1999) (per curiam), and we affirm.
Goeas contends that his claims should be allowed to proceed under section 2241 because section 2255’s bar against successive motions renders it an ineffective remedy. However, inability to bring a second or successive motion under section 2255 does not render federal habeas relief ineffective or inadequate. See Moore, 185 F.3d at 1055; Tripati v. Henman, 843 F.2d 1160, 1162 (9th Cir.1987). Accordingly, the district court properly dismissed Goeas’ section 2241 petition.3 See Moore, 185 F.3d at 1055.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. To the extent Goeas challenges the district court's denial of his motions for reconsideration, based upon the reasons stated above, we conclude that the district court did not abuse its discretion. See Molloy v. Wilson, 878 F.2d 313, 315 (9th Cir.1989).